Citation Nr: 0714944	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
knee anterior cruciate repair with degenerative joint disease 
(DJD).  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 











INTRODUCTION

The veteran served on active duty from November 1994 to March 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDING OF FACT

Recent VA examination found mild subluxation of the veteran's 
right knee, and otherwise he had, at worst, 80 degrees of 
flexion (with pain at that point in the range of motion), and 
full extension.  


CONCLUSION OF LAW

A separate 10 percent rating for subluxation of service-
connected right knee anterior cruciate repair with DJD is 
granted, and a rating in excess of 20 percent for limitation 
of motion of service-connected right knee anterior cruciate 
repair with DJD is denied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260 and 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist  

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Though a June 2002 letter had not specifically informed the 
veteran of the substantive standards for an increased rating 
claim, the RO sent a March 2006 letter that complied with 
Dingess, which notified the veteran that a disability rating 
depended upon the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition on employment.  The letter informed the veteran 
that VA used a schedule for evaluation of service-connected 
disabilities as found in 38 C.F.R., Part 4.  The March 2006 
letter also provided examples of evidence that could impact 
the disability rating, like on-going treatment records, 
Social Security determinations, statements from employers 
regarding job performance, and statements from people who had 
witnessed his disability symptoms.  Further, this letter 
essentially told the veteran to provide any evidence that 
pertained to the claim when it described a variety of 
relevant evidence to the claims process, including statements 
from other people, and all private medical evidence.  

In the June 2002 letter , the RO told the veteran what 
evidence VA would obtain and what information and evidence he 
should provide.  The veteran was notified that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make reasonable efforts to get 
records not held by a Federal agency like records private 
treatment and employment records upon appropriate 
identification of such by the veteran.  The March 2006 letter 
reminded the veteran that VA would get Federal records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted the totality of the letters above provided 
appropriate notice, and in terms of any timing error, the RO 
issued a November 2006 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  
Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"); see also Washington v. Nicholson, No. 03-
0773 (U.S. Vet. App. May 4, 2007) (recognizing that "a 
meaningful opportunity to participate in the adjudication of 
[a] claim" requires that VA at least inform a veteran of the 
relevance of lay evidence regarding symptoms).  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained recent VA treatment records, and several 
sufficient VA examinations in October 2004 and November 2006, 
which addressed the current severity of the veteran's right 
knee.  See 38 C.F.R. § 3.159(c)(4).  The RO also considered 
private treatment evidence, and the veteran's lay statements.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis

As shown below, a separate 10 percent rating is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

In his September 2004 claim for an increased rating, the 
veteran asserted that his job required him to walk and stand 
for long periods of time, and he had to take Motrin to help 
the pain and swelling.  

An April 2004 VA outpatient treatment noted contained an 
assessment of status post ACL repair with hardware with 
decreased range of motion and interference with employment.  
The assessor found moderate effusion, mild quad atrophy, 
tenderness over medial joint line and tibial tubicle.  Range 
of motion was 0-110 degrees.  In August 2004, the veteran was 
having problems with knee pain, and the assessment was DJD 
knees.  

At an October 2004 VA examination, the veteran reported that 
he had difficulty with right knee pain most of the time best 
characterized as achy about 70 percent of the time with some 
stiffness.  The veteran was unable to run, and he worked out 
four times a week at a gym.  Two days during the week, 
however, he was unable to do so.  The right knee pain 
increased as the day progressed, and two days a month his 
knee was very stiff requiring rest.  Though the veteran had 
not missed work, he felt that being on his feet all day on 
cement caused the pain to increased.  Besides being unable to 
run, the veteran reported that he could not do squat 
extensions or leg curls at the gym because of his knee pain.  
He could not identify any other daily activity that limited 
him.  

On physical assessment, the veteran was tender to palpation 
just inferior to the patella and in the medial joint line.  
The veteran's gait was normal at the time, and the knee was 
stable to external stresses.  Range of motion was 0 to 140 
degrees with ease, with pain only at the limit of 140 
degrees.  The examiner found no additional limitation by 
fatigue, weakness, or lack of endurance following repetitive 
use.  X-ray found minimal DJD within the patellofemoral 
compartment, and no joint effusion.  The diagnosis was 
anterior cruciate ligament tear right knee with surgical 
repair, meniscal tear right knee with surgical repair, 
anterior cruciate ligament replacement right knee.  

In his December 2004 notice of disagreement, the veteran 
related that he was unable to run for distances longer than 
100 meters or kneel for longer than 5-10 minutes.  His 
condition was aggravated mostly by temperature changes, 
twisting of the joint, climbing down stairs, and not moving 
the joint for periods longer than 1 hour.  

At an October 2005 VA examination (that primarily addressed 
the veteran's claim for secondary service connection for a 
left knee disability), an examiner noted that the veteran had 
atrophy in the right thigh.

A September 2005 report from the Four Corners Ambulatory 
Surgery Center indicated a preoperative diagnosis of torn 
medial meniscus of the right knee, cyclops lesion of the 
right knee, and bursitis of the pes anserinus right knee.  A 
postoperative diagnosis included Grade 3 chondromalacia with 
bone spur formation on the medial tibial plateau of the right 
knee; synovitis of the right knee; and bursitis of the pes 
anerinus of the right knee.  

A July 2005 private record from Ronald Calcote, M.D., 
indicated that the veteran sought treatment for right knee 
pain.  The veteran stated that it had become much more 
tender, and was swelling somewhat.  Objective findings 
included that the knee had a fair amount of crepitants; there 
was tenderness on the medial aspect; and though the strength 
of the knee was good, the veteran walked with a pronounced 
limp.  The diagnosis was post traumatic arthritis to the 
right knee.  Dr. Calcote made an orthopedic referral.  

A September 2005 VA consult noted that the veteran had 
arthroscopic debridement of what sounded like a cyclops 
lesion.  He asked to be referred for physical therapy, and 
had no symptoms of recurrent instability in the right knee, 
just pain.  Assessment found 3+ effusion, and mild tender to 
palpation about the knee.  Range of motion was limited 30-60 
degrees with discomfort.  

In November 2006, the veteran underwent another VA 
examination.  The veteran reported current treatments of 
NSAIDS, physical therapy, bracing, activity limitation, 
exercise program, injections (steroids), and a cortisone 
injection.  He was unable to stand for more than a few 
minutes, and able to walk 1/4 mile but less than 1 mile.  The 
veteran reported giving way, instability, pain, stiffness, 
weakness, and locking episodes weekly.  During a flare-up, 
the veteran could not bear weight for several hours when it 
happened.  

Objective findings included active range of motion 0 to 95 
degrees, and pain at 80 degrees.  Passive range of motion was 
0 to 120 degrees, and pain at 80 degrees.  There was no 
additional loss of motion on repetitive use.  The examiner 
found that pain was the major factor affecting functional 
capabilities with repetitive motion of the right knee.  There 
was no loss of bone, inflammatory arthritis, or ankylosis.  
The examiner summarized that there was crepitus, tenderness, 
painful movement, weakness, abnormal motion, guarding of 
movement.  The knee had crepitation and grinding.  There was 
patellar abnormality, dislocation/subluxation (mild), 
abnormal tracking, and subpatellar tenderness.  The examiner 
found no instability.  

The diagnosis concerning the right knee was status post ACL 
ligament reconstruction; chondromalacia patella with lateral 
tracking right knee; and chronic strain/sprain right knee 
with limited motion.  The examiner found that the disability 
had severe effects on chores, shopping, exercise, recreation, 
traveling, and bathing.

It is noted that a veteran may be rated separately under 
codes that address limitation of motion (like DC's 5003, 
5260, and 5261) and DC 5257 because the latter code does not 
take limitation of motion into account.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 9-98.  Also, 
where a veteran has a limitation of flexion and a limitation 
of extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  

In this case, given the November 2006 VA examiner's finding 
that the veteran suffers from subluxation, in addition to 
limitation of motion, a separate 10 percent rating is 
warranted under DC 5257 for slight recurrent subluxation.  
Notably, the November 2006 VA examiner found that the 
dislocation/subluxation of the right knee was "mild," and 
as such, the Board cannot conclude that this manifestation is 
more than slight.  Moreover, according to the objective 
evidence of record, it appears that a manifestation of 
subluxation had been fairly recent, and this also weights 
against a finding that its severity should be considered more 
than slight at this time.  

Additionally, a higher rating under DC 5260 is not warranted 
because a 30 percent rating would require flexion limited to 
15 degrees.  At worst, in considering the examiner's comment 
on when pain started, the veteran's flexion is limited to 80 
degrees.  Even with the DeLuca factors, and particularly 
functional loss due to pain on repetitive movement, and the 
examiner's comments concerning the effects of the knee 
disability on activities of daily living, the Board cannot 
conclude that the veteran's loss of motion approximates only 
15 degrees of flexion.  The record simply does not justify 
such a conclusion.  

Further, though a September 2005 VA treatment record found 
that the veteran had 30-60 degrees of range of motion, it is 
noted that at this time the veteran had been assigned a 100 
percent rating for temporary convalescence (from September 1, 
2005, to October 31, 2005).  As just explained, the evidence 
thereafter does not show that a rating in excess of 20 
percent is warranted for limitation of motion. 

Further, a separate rating for limitation of extension under 
DC 5261 is not warranted because according to the VA 
examinations of record the veteran's extension has been 
normal at 0, and a 10 percent rating would require limitation 
of extension to 10 degrees.  Rather, the veteran's service-
connected knee disability tended to manifest with difficulty 
in flexion, including functional loss due to pain.  As such, 
a separate rating for limitation of extension is not 
warranted as per VAOPGCPREC 9-2004.  

Finally, it is noted that the veteran has the maximum rating 
under DC 5258 (dislocated cartilage, and more than the 
maximum under DC 5263 (genu recurvatum) and DC 5259 (removal 
of cartilage).  None of the VA examiner's referred to any 
impairment of the tibia or fibula, and thus DC 5262 is not 
applicable.  Likewise, the veteran does not have any 
ankylosis of the knee, and DC 5256 is not applicable either.  


ORDER

A separate 10 percent rating for subluxation of right knee 
anterior cruciate repair with DJD is granted.  

A rating in excess of 20 percent for limitation of motion 
right knee anterior cruciate repair with DJD is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


